COMBS, Chief Judge,
concurring.
As the majority opinion notes at p. 7, the dispositive case governing this matter is Earle v. Cobb, 156 S.W.3d 257 (Ky.2004), a recent Supreme Court case. At the time of the judgment entered in the case before us (August 10, 2004), Earle had not yet been rendered by the Supreme Court (ie., December of 2004). Therefore, the error is not quite as clear and obvious as the majority opinion would intimate. The Earle precedent was established subsequent to the decision in this case and was not available to provide guidance or assistance to the trial court.